 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       DANIEL MONTES, et al.,                                 Case No. 1:20-cv-01162-NONE-EPG
12                          Plaintiff,
13             v.                                               ORDER GRANTING STIPULATION TO
                                                                GRANT THE CROSS-DEFENDANTS A
14       BEE SWEET CITRUS, INC.,                                FURTHER CONTINUANCE TO RESPOND
                                                                TO THE CROSS-CLAIM
15                          Defendant.
                                                                (ECF No. 38)
16

17

18            Before the Court is the parties’ stipulation to extend the time for Cross-Defendants

19   Harvest Kings, LLC and Eduardo Soto (“Cross-Defendants”) to respond to the cross-claim

20   against them. (ECF No. 38.) According to the stipulation, Cross-Defendants intend to move to

21   compel arbitration if required to respond to the cross-claim. Further, there are several motions to

22   dismiss currently pending before District Judge Dale A. Drozd. (See ECF Nos. 15, 16, 18. 21.)

23   Resolution of those motions may relieve Cross-Defendants from any obligation to respond.

24   Therefore, the parties request to extend the time for Cross-Defendants to respond to the cross-

25   claim until thirty days from the date the pending motions are decided.1

26   ///

27   1
      The stipulation requests “a continuance of 30 days from the date that the pending motions (Doc. Nos. 16 and 21) are
     denied (OR IN THE ALTERNATIVE) to the following date:___________.” (ECF No. 38 at 3.) The proposed
28   alternative date is left blank.
                                                               1
 1             The parties previously stipulated to extend Eduardo Soto’s response deadline to January

 2   29, 2021, and this stipulation was approved by the Court.2 (ECF No. 33.) However, the parties

 3   indicate that they also entered into a subsequent stipulation to continue Cross-Defendants’

 4   response date to June 4, 2021. (ECF No. 38 at 2.) This stipulation was not filed on the docket and

 5   approved by the Court. Pursuant to Local Rule 144(a), an initial stipulation extending time for no

 6   more than twenty-eight (28) days to respond to a cross-claim may be filed without the Court’s

 7   approval, but all other extensions of time must be approved by the Court. See E.D. Cal. L.R.

 8   144(a).

 9             Additionally, the present stipulation was not filed until July 13, 2021, long after Cross-

10   Defendants’ response deadline had lapsed. Counsel are reminded that they are required to seek to

11   obtain a necessary extension from the Court as soon as the need for an extension becomes

12   apparent. E.D. Cal. L.R. 144(d). Requests for Court-approved extensions brought on or after the

13   required filing date are looked upon with disfavor. Id.

14             Having considered the stipulation, the Court will grant the parties’ request. However, the

15   parties are reminded of their obligation to comply with the Local Rules and are further cautioned

16   that future untimely requests for extensions may be denied.

17             Accordingly, IT IS HEREBY ORDERED that the deadline for Harvest Kings, LLC and

18   Eduardo Soto to respond to the cross-claim is extended to thirty days following resolution of the

19   motions to dismiss (ECF Nos. 15, 16, 18, 21) currently pending before District Judge Dale A.

20   Drozd.
     IT IS SO ORDERED.
21

22       Dated:      July 14, 2021                                        /s/
23                                                               UNITED STATES MAGISTRATE JUDGE

24

25

26
27   2
       The parties’ stipulation did not extend the deadline for Harvest Kings, LLC’s response. (See ECF Nos. 32, 33.) It is
     not clear from the docket when this party was served with the summons and cross-claim and when its response was
28   initially due.
                                                                2
